DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of WO 2004105990 to Stumpfl in view of US 4,288,682 to Toth.
Regarding claims 1, 2, 3, 4, 5, 10, 12, and 14 Stumpfl discloses a first wire feeder motor (6) and second wire feeder motor (9) that move a wire from a wire storage device (5), through a movable buffer (8) between the first and second wire feeder motors (Fig. 1) that can move the wire forward or backward (p. 3), a sensor (1) that detects movement of a wire in the buffer (p. 2) and can determine the postion (ie. predetermined position, p. 2), the buffer with a first portion (7, 11) and second portion (at 1) with the first portion movable with respect to the second portion (Fig. 1), the wire in the first portion and sensor in the second portion (Fig. 1), the sensor can be an optical sensor (claim 15) or a magnetic detector (claims 13 and 14), the second portion is 
Stumpfl does not discuss using the controller (12) to change the direction of the wire motor(s).
However, Toth discloses utilizing sensor feedback to reverse a motor feed direction used with a welding wire to avoid a short circuit condition (col. 3, ln. 58 – col. 4, ln, 2).
The advantage of using feedback fed to a controller for changing the wire feed/motor direction is to avoid a short circuit condition. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Stumpfl by adding the feedback fed to a controller for changing the wire feed/motor direction as in Toth in order to avoid a short circuit condition. MPEP 2114.
Claims 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpfl/Toth.
Regarding claims 7, 11, and 13 Stumpfl teaches calculating the displacement of the wire in the buffer (p. 4) does not teach controlling the wire feeder to adjust the speed.
However, the background of Stumpfl discloses using feedback fed to a controller for compensation of speed control of a wire feeder motor (p. 2).
The advantage of using feedback fed to a controller for compensation of speed control of a wire feeder motor is to avoid unnecessary tensile stress. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Stumpfl/Toth by adding the feedback fed to a controller for compensation of speed control of a wire feeder motor as in the background of Stumpfl in order to avoid unnecessary tensile stress.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpfl/Toth in view of US 2003/0052094 to Sorg.
Regarding claims 6, 8, and 9 Stumpfl/Toth discloses the above and the background of Stumpfl discloses the above, however, Stumpfl/Toth does not disclose a LVDT sensor that compares values.
Sorg discloses an LVDT sensor that tracks an electrode against a threshold position [0022].
The advantage of using an LVDT sensor that tracks an electrode against a threshold position is to ensure that the electrode/wire has reached a specified/desired position. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Stumpfl/Toth by using the LVDT sensor that tracks an electrode against a threshold position as in Sorg in order to ensure that the electrode/wire has reached a specified/desired position.
Claims 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpfl/Toth in view of US 2014/0027429 to Chantry.
Regarding claims 15, 16, 17, 18, 19, and 20 Stumpfl/Toth does not disclose the claimed control circuit. Toth does disclose adjusting the current direction (col. 4).
However, Chantry discloses a control circuit that monitors the wire speed and comparing it to a threshold value, determining the tension, and adjusting for this [0012], the tension related to the wire length [0032], the wire between the rollers is the movable buffer.
The advantage of using a control circuit that monitors the wire speed and comparing it to a threshold value, determining the tension, and adjusting for this is to avoid wire deformation. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the .
Response to Arguments
Applicant argues that avoiding a short circuit is conclusory and utilizes hindsight and is not relevant to the claims as a short circuit is not relevant to the claims. A PTAB case is cited for the utilization of the application as a basis for the combination is impermissible. The examiner respectfully disagrees. Here, the reason for combination is taken from the Toth reference (ie. utilizing sensor feedback to reverse a motor feed direction used with a welding wire to avoid a short circuit condition (col. 3, ln. 58 – col. 4, ln, 2)). Regarding KSR MPEP 2114 states the following:“The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight (Id.).
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation." Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can Id. at 417, 82 USPQ2d at 1396.”
Applicant’s other arguments are addressed in the action above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761